DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.

Note the examiner has changed.
Applicant has not amended the claims and arguments which are repeated have been rebutted in the Final rejection of 1/28/22.  Applicant argues that the instant invention differs from the cell therapy of Yamaguchi because Yamaguchi uses a cells seeded on a collagen sheet. Applicant's arguments have been considered however a showing to overcome a prima facie case of obviousness must be clear and convincing( In re Lohr et al. 137 USPQ 548) as well as commensurate in scope with the claimed subject matter ( In re Lindner 173 USPQ 356; In re Hyson, 172 USPQ 399 and In re Boesch et al., 205 USPQ 215 (CCPA 1980).  The instant claims are not constructed to exclude a sheet, only requiring that an effective amount of the cells be administered.  As such the arguments are not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 9 & 11 /are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamagami (US 2007/02381) and Takayama (US 2007/0093513; 
Yamagami teaches corneal endothelial cells (CECs) are important in maintaining transparency of cornea and that CECs do not regenerate when injured. Yamagami teaches corneal endothelial diseases such as bullous keratopathy are caused because density of CECs decreases and teaches conventional treatments are corneal transplant (par. [0002]). Yamagami teaches the cornea comprises different types of cells, including corneal endothelial cells (6 in Fig. 8) and teaches methods to provide an implantable layer of cultured corneal endothelial cells (par. [0006]). Yamagami teaches transplantation of the cultured human corneal endothelial cells into rabbits (par. [0054-0055]). Yamagami teaches corneal transplantation (including Deep lamellar endothelial keratoplasty wherein CECs are transplanted) to treat CEC diseases such as bullous keratopathy (par. [0074)).  Yamagami teaches transplanting the cultured human corneal endothelial cells into rabbits (par. [0054-0068]) and teaches its methods is a feasible technique for use with eyes that have corneal endothelial dysfunction (par. [0078]). Yamagami also teaches that corneal endothelial dysfunctions such as Fuchs dystrophy and bullous keratopathy are treated by transplanting corneal endothelial cells (par. [0002,0074]).
Yamagami does not teach the administration of a Rho kinase inhibitor to the subject.  However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Yamagami and administer Rho Kinase inhibitors such as fasudil hydrochloride (1-(5-isoquinolinesulfonyl)homopiperazine) to a subject suffering from bullous keratopathy and who had undergone corneal transplantation (a procedure in which corneal endothelial cells are transplanted) to treat the bullous keratopathy because Takayama teaches the administration of rho kinase inhibitors to subjects after corneal surgery, including post-keratoplasty operation (abstract, par. [0022]). Takayama teaches the rho kinase inhibitor to be fasudil hydrochloride (1 -(5- isoquinolinesulfonyl)homopiperazine) (par. [0020]). Takayama teaches the subject to have undergone corneal surgery (intraocular surgery) and teaches the subject to be a human (par. [0022,0032,0033]). Takayama teaches administering the rho kinase inhibitor topically to the eye (par. [0023]).
One of ordinary skill in the art would be motivated to do so because Takayama teaches the administration of the rho kinase inhibitors aids in recovery of corneal sensitivity, which occurs due to the corneal transplantation surgery.
Regarding the limitations (in lines 4-6 of claim 1) “wherein the Rho kinase inhibitor and corneal endothelial cells promote cell adhesion of the corneal endothelium, thereby increasing cell density and treating the corneal endothelial dysfunction” are the intended outcome of the claimed method. Regarding the limitations “corneal endothelial dysfunction associated with low cell density in the corneal endothelium’, Yamagami teaches corneal endothelial dysfunctions such as bullous keratopathy have low corneal endothelial cell density (par. [0002]). Since the combination of Yamagami and Takayama teach a method of treating corneal endothelial dysfunction associated with
low cell density (bullous keratopathy) by administering CECs and Rho kinase inhibitors, the method taught by Yamagami and Takayama would result in the same intended outcome as recited in lines 4-6 of claim 1. Methods are defined by constituent steps, not by intended use or application.  Takayama teaches the rho kinase inhibitor to be fasudil hydrochloride (1-(5-isoquinolinesulfonyl)homopiperazine) (par. [0020]).
Therefore it would have been obvious to one ordinary skill in the art at the time of the instant invention to transplant the cultured human corneal endothelial cells taught by Yamagami in keratoplasty transplantation methods to treat the eyes of human subjects suffering from corneal endothelial dysfunctions. The artisan would be motivated to do so because Yamagami teaches its methods were successful in transplantation in rabbits and teaches it is feasible to treat eyes suffering from corneal dysfunctions.
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.




Claims 1-12 are rejected under pre-AlIA 35 U.S.C. 103(a) as being unpatentable over Yamagami and Takayama & Tian et al., (Effects of the Rho kinase inhibitor Y-27632 and the phosphate inhibitor calyculin A on outflow facility in monkeys, Experimental Eye Research, 80: 215-225, 2005; Applicant IDS; Of Record).
Yamagami and Takayama do not teach administering via intracameral injection or intraocular perfusion fluid (claims 4, 6, 8, 12), the Rho kinase inhibitor to be Y-27632 ((+)-trans-4-(1-aminoethyl)-1(4- pyridylcarbamoyl)cyclohexane) (claim 5).
However, Tian et al., teaches Y-27632 to be a Rho kinase inhibitor (pg. 216 col. 1 para. 2; Re. claim 5). Tian et al. disclose administration of Y-27632 to the eye ofa monkey by intracameral exchange perfusion (which is intraocular perfusion) by formulating Y-27632 in a perfusion fluid (sec. 2.2 on pg. 216; Re. claims 4,6,8,10, 12) and teaches that the outflow facility of the eye increases which decreases the intraocular pressure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer Y-27632 as the Rho kinase inhibitor as taught by Tian et al., instead of fasudil hydrochloride in the methods of Yamagami/Takayama and administer Y-27632 via intracameral exchange perfusion instead of topical administration. The artisan would be motivated to do so because the artisan would be substituting one Rho kinase inhibitor for another and substituting one mode of administration for another.
Yamagami teaches transplanting the cultured human corneal endothelial cells into rabbits (par. [0054-0068]) and teaches its methods is a feasible technique for use with eyes that have corneal endothelial dysfunction (par. [0078]). Yamagami also teaches that corneal endothelial dysfunctions such as Fuchs dystrophy and bullous keratopathy are treated by transplanting corneal endothelial cells (par. [0002,0074]). Therefore it would have been obvious to one ordinary skill in the art at the time of the instant invention to transplant the cultured human corneal endothelial cells taught by Yamagami in keratoplasty transplantation methods to treat the eyes of human subjects suffering from corneal endothelial dysfunctions. The artisan would be motivated to do so because Yamagami teaches its methods were successful in transplantation in rabbits and teaches it is feasible to treat eyes suffering from corneal dysfunctions.
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657